DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al., US 2012/0087468.
 	Regarding claim 1, Lang discloses a system for performing computer-aided detection (CAD) using an image (para 0076; a computer system is used to store, retrieve, and analyze (i.e., computer-aided detection) images), comprising 
 	an image acquisition device (para 0056; images obtained from an x-ray imager (i.e., image acquisition device)), wherein the image acquisition device comprises a radiography system and the at least one image comprises an x-ray image of one or more teeth of a person, a magnetic resonance imaging (MRD system, a computed tomography (CT) system, an ultrasound system, or a positron emission tomography (PET), or a single-photon emission computed tomography (SPECT) machine (para 0054 and 0109; the x-ray imager is a radiography system); and 
 	a computer, wherein the computer receives at least one image from the image acquisition device and a processor of the computer executes computer-executable instructions stored in a memory of the computer (para 0056, 0076, and 0094; a computer system, having one or more microprocessors, is used to store, retrieve, and analyze images obtained from an x-ray imager; the microprocessor including a computer-readable medium on which the program instructions are encoded) to determine whether a pathology is present or absent in the image (para 0023; using a computer program to analyze bone mineral density of an x-ray image and comparing the bone mineral density value obtained from the image with a reference standard or curve, thereby determining if the subject has osteoporosis (i.e., determine whether a pathology is present or absent in the image)).
 	 Regarding claim 47, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 48, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., US 2012/0087468 in view of Cheng et al., US 2006/0233455.
 	Regarding claim 4, the system of claim 1, Lang does not explicitly disclose wherein the image is processed using homomorphic filtering to normalize a range of image intensity throughout the x-ray image as claimed.
 	However, Cheng discloses image intensity correction is performed using homomorphic filtering, and can involve the use of gradient weighted smoothing method to reduce, or eliminate, over-smoothing (i.e., normalize) of bright spot (i.e., image intensity) regions (i.e., range) (Abstract; para 0018).
 	Therefore, taking the combined disclosures of Lang and Cheng as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate image intensity correction is performed using homomorphic filtering, and can involve the use of gradient weighted smoothing method to reduce, or eliminate, over-smoothing (i.e., normalize) of bright spot (i.e., image intensity) regions (i.e., range) as taught by Cheng into the invention of Lang for the benefit of reduce the artifacts generated and improve the quality of correction (Cheng: Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., US 2012/0087468 in view of Hillen, US 2019/0313963.
 	Regarding claim 5, the system of claim 1, Lang does not explicitly disclose wherein the processor further executes computer-executable instructions to undergo classification of overall image features using a classifier model, wherein the classifier model comprises an image classifier that is trained to identify X-rays that include orthodontia or images that are of poor quality, and wherein the classifier model comprises a convolutional neural network (CNN) using the AlexNet architecture or a CNN using the GoogLeNet architecture as claimed.
 	However, Hillen discloses use a convolutional neural network that categorizes input images with a binomial classifier that labels the images as genuine or not (para 0033); the machine learning inference may be provided with input data such as one or more images to identify the dental features to detect or if the image quality is too low is present in the images (para 0030); the convolutional neural networks uses AlexNet network architecture (para 0037).
 	Therefore, taking the combined disclosures of Lang and Hillen as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a convolutional neural network that categorizes input images with a binomial classifier that labels the images as genuine or not; the machine learning inference may be provided with input data such as one or more images to identify the dental features to detect or if the image quality is too low is present in the images; the convolutional neural networks uses AlexNet network architecture as taught by Hillen into the invention of Lang for the benefit of identifying one or more detected features present in the one or more images of dental information (Hillen: Abstract; para 0008).

Allowable Subject Matter
Claims 10, 16, 22, 26, 30-43, and 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding dependent claim 10, the prior art does not teach or suggest the claimed invention having “wherein the processor further executes computer-executable instructions to; segment each of the one or more teeth that comprise the x-ray image to determine boundaries between each of the one or more teeth, wherein each tooth comprises a segmented x-ray image; number each of the one or more teeth that comprise the x-ray image using a tooth-type classifier model, wherein the teeth are numbered according to a Universal Numbering System, wherein each tooth is assigned a number from 1-32 (adult teeth) or letter from A-T (deciduous teeth); perform computer-aided detection (CAD) on each of the one or more teeth that comprise the x-ray image using a CNN classifier model to perform restoration detection, wherein the restoration detection identifies teeth with restorations that may produce false negative results from a caries classifier; and determine whether each of the one or more teeth that comprise the x-ray image has a caries, or not, using a caries classifier, wherein the caries classifier comprises a CNN specifically trained to determine whether a tooth has caries”, and a combination of other limitations thereof as recited in the claims.
 	Regarding claims 16, 22, 26, 30-43, and 45-46, the claim has been found allowable due to its dependencies to claim 10 above.

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Liang et al., US 2012/0189182 discloses a method for generating an electronic dental chart for a patient.
 	IM et al., US 2016/0361037 discloses a method and apparatus for detecting dental caries.
 	Colby, US 2016/0256121 discloses a method for diagnosis and evaluation of tooth decay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665